Citation Nr: 1216914	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  03-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraines, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by fatigue and nausea, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a cardiovascular disability, to include hypertension, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February to May 1991 and additional U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal on his claims in August 2003, he subsequently requested that his Board hearing be postponed when it was scheduled in June and September 2005, and in February 2006, so that he could attempt to obtain additional information in support of his claims.

In December 2009 and in August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Noting the Veteran's multiple requests for postponement of his Board hearing, the Board concluded in its December 2009 remand that, although it was sympathetic to the Veteran's need to obtain favorable information in support of his claims, there was no statutory or regulatory mechanism which allowed him to postpone his Board hearing indefinitely and delay adjudication of his currently appealed claims.  See Board remand dated December 3, 2009, at pp. 2.  Nevertheless, the Board directed in its December 2009 remand that the Veteran's Board hearing be rescheduled once again.  Id.  The Veteran failed to report for his Board hearing when it was rescheduled for a fourth time in July 2010.  Thus, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

In its August 2010 remand, the Board noted that the Veteran's complete service treatment records and service personnel records had not been obtained by VA and it appeared that these records were not available for review through no fault of the Veteran.  See Board remand dated August 23, 2010, at pp. 2.  The Board also conceded that the Veteran had served in the southwest Asia Theater of operations during the Persian Gulf War.  The Board reached this determination based on a notation of 2 months and 14 days of Foreign Service on the Veteran's DD Form 214 and based on the Veteran's assertions that he had served in the southwest Asia Theater of operations during the Persian Gulf War.  Id., at pp. 2-3.  The Board specifically noted that there were additional locations, including the Veteran's U.S. Navy Reserve unit, where the Veteran's complete service records might be available and directed the RO/AMC to attempt to obtain these records on remand.  Id., at pp. 4-5.

Unfortunately, having reviewed the Veteran's complete claims file thoroughly, the Board finds that it erred when it conceded in its August 2010 remand that the Veteran had served in the southwest Asia Theater of operations during the Persian Gulf War.  The National Personnel Records Center in St. Louis, Missouri (NPRC), specifically notified VA in May 2002 that the Veteran did not have any active service in the southwest Asia theater of operations during the Persian Gulf War.  A review of the Veteran's official orders to report for active service during the Persian Gulf War, which he submitted when he filed his original service connection claims in March 2001, indicates that he was ordered to report for duty at the U.S. Naval Support Detachment/Naval Magazine (NSD/NAVMAG) on Guam.  The Veteran's DD Form 214 also does not show that he was awarded any citations or medals denoting active service in the southwest Asia Theater of operations during the Persian Gulf War.  Given the foregoing, the Board finds that it prematurely conceded the issue of whether the Veteran had served in the southwest Asia Theater of operations during the Persian Gulf War in the August 2010 remand.  Upon further review, the Board finds that, in fact, the Veteran did not have active service in the southwest Asia Theater of operations during the Persian Gulf War.

The Board also directed the RO/AMC in its August 2010 remand to schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of his claimed disabilities.  Id., at pp. 5-7.  A review of the claims file shows that the Veteran failed to report for multiple VA examinations scheduled pursuant to the Board's August 2010 remand.  It is not clear why the Veteran failed to report for these examinations.  Although he contended in an April 2012 statement that he had no money or transportation to attend these examinations and had "notified proper authorities" that he would be unable to attend them, there is no indication in the claims file that the Veteran contacted VA about his inability to attend the scheduled examinations before he failed to report for them.  The Board also finds it especially significant that the Veteran previously had contended in December 2011, or approximately 4 months earlier, that he was seen frequently by VA for medical care.  This persuasively suggests that the Veteran was able to attend VA outpatient treatment visits and could have attended the scheduled VA examinations if he had chosen to do so.  A review of the Veteran's VA outpatient treatment records dated through March 2010 confirms that he received regular outpatient treatment for a variety of complaints.  There is no evidence that he was unable to travel to VA facilities for treatment when he chose to do so.  Thus, the Board will proceed to adjudicate the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran did not have active service in the southwest Asia Theater of operations during the Persian Gulf War.

2.  Without good cause, the Veteran failed to report for multiple VA examinations scheduled for the purpose of determining the etiology of his claimed disabilities.

3.  The competent evidence of record does not show that the Veteran's migraines, fatigue, or hypertension, each of which manifested first several years after his service separation, is related to active service.



CONCLUSIONS OF LAW

1.  Migraines were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317, 3.655 (2011).

2.  A disability manifested by fatigue and nausea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317, 3.655 (2011).

3.  A cardiovascular disability, to include hypertension, was not incurred in or aggravated by active service nor may hypertension be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1118, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317, 3.655 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May and June 2001, March 2006, January 2010, and in August 2011, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for migraines, a disability manifested by fatigue and nausea, or for a cardiovascular disability, to include hypertension, each to include as due to an undiagnosed illness.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the Veteran was not provided with pre-adjudication notice of the Dingess requirements, the March 2012 Supplemental Statement of the Case (SSOC) contained appropriate Dingess notice.  All of the Veteran's claims were readjudicated in the March 2012 SSOC.  Further, because all of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board; as noted in the Introduction, he failed to report for his Board hearing when it was scheduled for the fourth time in July 2010.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has contended that he was treated for his claimed disabilities at the U.S. Naval Hospital in Jacksonville, Florida.  In response to a request for these records, this facility notified VA in May 2002 that it had no such records.

In July 2002 and in January 2010, VA's Records Management Center notified the RO that the Veteran's service treatment records from his period of active service were not available for review.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO sent the Veteran a letter in March 2010 asking him to provide copies of any of his service treatment records that were in his possession.  There is no record of a response from the Veteran.  Pursuant to the Board's August 2010 remand, the RO also sent letters to the Veteran's U.S. Navy Reserve unit in August and in December 2011 asking them to provide any copies of the Veteran's service treatment records that were in their possession.  There is no record of a response from this unit.  In response to an August 2011 letter from the RO asking him to provide copies of any of his service treatment records that were in his possession, the Veteran notified VA in December 2011 that he had been told by a member of his Navy Reserve unit that his records had been destroyed and he suggested that VA stop searching for them.  Given the foregoing, and especially in light of the Veteran's failure to report for VA examinations scheduled in connection with his currently appealed claims, the Board finds that it is reasonably certain that his service treatment records from his period of active service do not exist and further efforts to attempt to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has failed to report for VA examinations in December 2010 and has not shown good cause for his failure to report for these examinations.  A March 2010 SSOC informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claims.    

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2011).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that he incurred migraines, a disability manifested by fatigue and nausea, and a cardiovascular disability during active service.  He specifically contends that he incurred each of these disabilities while on active service in the southwest Asia Theater of operations during the Persian Gulf War.  He alternatively contends that his current migraines, a disability manifested by fatigue and nausea, and a cardiovascular disability, to include hypertension, are related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  As noted in the Introduction and in the Findings of Fact, the Veteran did not have active service in the southwest Asia Theater of operations during the Persian Gulf War.  Thus, he is not considered a "Persian Gulf Veteran" for VA disability compensation purposes.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for migraines, a disability manifested by fatigue and nausea, and for a cardiovascular disability, to include hypertension, each including as due to an undiagnosed illness.  The Board notes initially that the Veteran has contended that he incurred each of these disabilities while on active service in the southwest Asia Theater of operations during the Persian Gulf War.  Despite the Veteran's assertions to the contrary, and although the Board erred in conceding the issue prematurely in its August 2010 remand, there is no competent evidence demonstrating that he had active service in the southwest Asia theater of operations during the Persian Gulf War.  As noted in the Introduction, a review of the Veteran's official orders calling him to active service during the Persian Gulf War, which he submitted when he filed his original service connection claims in March 2001, indicates that he was ordered to report for duty at the U.S. Naval Support Detachment/Naval Magazine (NSD/NAVMAG) on Guam.  The Veteran's DD Form 214 also does not show that he was awarded any citations or medals denoting active service in the southwest Asia Theater of operations during the Persian Gulf War.  The NPRC specifically notified VA in May 2002 that the Veteran did not have any active service in the southwest Asia Theater of operations during the Persian Gulf War.  A review of the Veteran's available service personnel records does not show that he had any active service in the southwest Asia Theater of operations during the Persian Gulf War.  Although it is unfortunate that the Veteran's service treatment records are missing and not available for review, the Board finds that there is no competent evidence supporting the Veteran's assertions that he served in the southwest Asia Theater of operations during the Persian Gulf War.  The Veteran himself reported on VA examination in May 2001 that he spent the entire Persian Gulf War stationed in Guam (as discussed below in more detail).  He also reported serving in Guam on VA outpatient treatment in April 2005.  The Board concludes that, because the Veteran did not serve in the southwest Asia Theater of operations during the Persian Gulf War, he is not considered a "Persian Gulf Veteran" for purposes of VA disability compensation and the law and regulations governing compensation for disabilities occurring in Persian Gulf War Veterans does not apply.  See 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 (2011).   The Veteran further has not identified or submitted any competent evidence demonstrating that he served in the southwest Asia theater of operations during the Persian Gulf War such that he can be considered a "Persian Gulf Veteran" for purposes of VA disability compensation.  In summary, the Board finds that service connection for migraines, a disability manifested by fatigue and nausea, and for a cardiovascular disability, to include hypertension, is not warranted as due to an undiagnosed illness.

The Veteran also is not entitled to service connection for migraines on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.   The Veteran has contended alternatively that he incurred migraines during active service or that his current migraines are related to service.  Although it is unfortunate that the Veteran's service treatment records from his period of active service between February and May 1991 are not available for review, the competent evidence does not demonstrate that his current migraines are related to active service or any incident of service.  As noted above, because the Veteran failed to report for VA examination scheduled in connection with this claim, it will be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a)-(b).  The competent evidence of record shows that, although the Veteran has complained of and been diagnosed as having migraines since his service separation, they are not related to service.  The Board notes that, on periodic physical examination conducted in February 1992 while the Veteran was on Reserve service (and within the first post-service year after his separation from service in May 1991), he denied all relevant in-service medical history and clinical evaluation of his head and neck was normal.  It appears that, following his service separation in May 1991, the Veteran first was treated for migraines in December 1999, or more than 8 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On private outpatient treatment in December 1999, the Veteran's complaints included a recurring headache.  He stated that he "has not felt well for a couple of years."  The Veteran denied any in-service exposure to toxins "and it is unclear whether he had the immunizations which could provoke his symptomatology."  The Veteran's headaches primarily were unilateral, occasionally associated with muscle tenderness "and a feeling of nodularity or at least bunched up muscles in the right temporal parietal area," occasional minor blurred vision but no amaurosis fugax, no diplopia, no difficulty with any scotomata or aura phenomena, and rare nausea.  His general health otherwise was unremarkable.  Objective examination showed adequate visual acuity, full extraocular movements, and unremarkable external auditory canals, tympanic membranes, and temporomandibular joints (TMJs).  There was some minor temporalis tenderness on the right compared to the left on palpation of the temporal scalp.  The neck was supple with no adenopathy.  The assessment included mixed headaches with features of muscle contraction and migraine type syndrome.

A review of the Veteran's SSA records shows that they consist largely of duplicate copies of his VA outpatient treatment records.  These records also show that, on VA outpatient treatment in January 2001, the Veteran complained of headaches "for 6-7 years."  His headaches started in the front of his head, on either side, and then spread.  His pain was throbbing and "eventually spreads to [the] whole head."  His headaches sometimes were associated with visual disturbance and were preceded by biting his lip "which he doesn't really notice."  He also reported experiencing a "sparkling" in his eyes but was not sure if that occurred before or during his headaches.  He had headaches almost every day but they "tend not to occur at night."  His associated symptoms included photophobia and phonophobia.  He was unable to work due to frequent migraines.  Neurological examination was normal.  The assessment was chronic daily headaches "which were well controlled on doxepin and Percocet."  The Veteran was restarted on both of these medications.

In May 2001, the Veteran stated that, although he still had daily headaches, 1 or 2 Percocet "helps [with] complete resolution."  Neurological examination was normal.  The assessment was chronic daily headaches which respond very well to Percocet.

On VA examination later in May 2001, it was noted that, "when questioned about his Military experience, the Veteran reports that he was stationed in Guam for the entirety of the Persian Gulf conflict.  Therefore, this Veteran is not eligible for the Persian Gulf Registry Examination as he did not serve in southwest Asia during the Persian Gulf War."  A general physical examination was performed instead.  The Veteran's complaints included headaches.  A history of chronic migraine headaches for the past 4-5 years was reported.  He reported that his headache pain "is under fairly good control with Percocet."  Physical examination showed pupils equal, round, and reactive to light and accommodation, intact extraocular movements, clear tympanic membranes, no significant lymphadenopathy in the neck, and a generally unremarkable neurologic system.  The assessment included migraines.

On VA outpatient treatment in June 2001, the Veteran's complaints included migraines.  He took 2 Percocet per day to treat his migraines and had done so for 5 months.  His headaches were controlled.  Neurological examination showed a mild tremor with extended hands but no focal motor deficit.  The impressions included a history of migraine headaches.

In August 2001, the Veteran's complaints included daily headaches despite taking 1 Percocet daily as headache prophylaxis.  His headaches continued to be relieved reliably with Percocet.  The assessment included migraines still well controlled on Percocet.

On private outpatient treatment in October 2003, the Veteran's complaints included migraine headaches.  He reported "an 8-year history of intermittent right frontal throbbing or generalized throbbing headaches."  His headaches were treated with oxycodone "and are fairly well controlled with this medication."  Physical examination showed his head was normocephalic, pupils equal, round, and reactive to light and accommodation, clear corneas, anterior chambers, and conjunctivae, uncorrected vision 20/25 in both eyes, normal tympanic membranes, no masses or lymphadenopathy in the neck, and intact cranial nerves.  The diagnoses included migraine headaches "fairly well controlled with medications."

On VA outpatient treatment later in October 2003, the Veteran's complaints included headaches which were described as the same headaches he experienced 1 year earlier and were improved with Percocet.  Neurological examination was non-focal.  The assessment included chronic daily migraines which were partially controlled with Percocet.  The Veteran was advised to continue taking the same dose of Percocet.

In April 2005, the Veteran reported that "his health and adjustment were normal until he experienced a head trauma in 1991 while unloading bombs on the island of Guam."  Later that same month, the Veteran reported that his chronic headaches were under "good pain control with Percocet."  Neurological examination was normal.  The impression was chronic headaches well controlled on current medication.

Following VA outpatient treatment in April and in December 2007, it was noted that the Veteran's headaches were stable with topamax and hydrocodone.

As noted elsewhere, the Veteran failed to report for VA examinations in December 2010.  Current examination findings are necessary to assess his migraines and whether they are related to active service or any incident of such service.  Neither the Veteran nor his service representative has presented good cause for his failure to report for these examinations.  As noted above, VA's duty to assist the Veteran is not a one-way street.  The Veteran also has an obligation to assist in the adjudication of his claims.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. §§ 3.326, 3.327.  

The Board acknowledges the Veteran's assertions that he incurred migraines during active service or that his current migraines are related to active service.  Because the Veteran failed to report for VA examinations scheduled in connection with his service connection claim for migraines, it must be rated on the evidence of record.  38 C.F.R. § 3.655.  There is no support in the competent evidence of record for the Veteran's assertions of in-service incurrence of migraines.  The Board finds it especially significant that, at a periodic physical examination in February 1992, less than 1 year after his separation from active service in May 1991, the Veteran denied all relevant in-service medical history and clinical evaluation of his head and neck was normal.  The evidence of record also shows that, although the Veteran has been diagnosed as having and treated for migraines since approximately 1999, or 8 years after his service separation, they are not related to active service or any incident of service.  The Board finds it especially significant that, although the Veteran has been seen repeatedly for complaints of migraines since 1999, he has not reported - and the VA and private clinicians who have treated him have not indicated - any relevant in-service history of migraines.  Evidence which could have been obtained from a VA examination could not be obtained in this case because of the Veteran's failure to report in December 2010.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which shows that his current migraines are related to active service.  In summary, the Board finds that service connection for migraines, to include as due to an undiagnosed illness, is not warranted.

The Veteran also is not entitled to service connection for a disability manifested by fatigue and nausea or for a cardiovascular disability, to include hypertension, on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.   The Veteran has contended that he incurred a disability manifested by fatigue and nausea and a cardiovascular disability, to include hypertension, during active service and/or that his current disabilities are related to service.  Although it is unfortunate that the Veteran's service treatment records are not available for review, the competent evidence does not demonstrate that any current fatigue and nausea or cardiovascular disability, to include hypertension, is related to active service or any incident of service.  As noted above, because the Veteran failed to report for VA examinations scheduled in connection with these claims, they will be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a)-(b).  The competent evidence of record shows that, when seen on periodic physical examination in February 1992 (or within the first post-service year after his service separation in May 1991), the Veteran denied all relevant in-service medical history and clinical evaluation was normal.  An echocardiogram (EKG) showed normal biventricular structure and function, normal valvular structures, no evidence for valvular regurgitation, and no left ventricular hypertrophy.  The competent evidence also shows that, although the Veteran has complained of and been diagnosed as having complaints of a disability manifested by fatigue and nausea and hypertension since his service separation, neither of these disabilities are related to service.  It appears that, following his service separation in May 1991, the Veteran first was treated for complaints of fatigue and nausea in May 2000, or 9 years later.  It also appears that, following service, the Veteran first was treated for hypertension in July 2001, or more than 10 years later.  See Maxson, 230 F.3d at 1333.

On private outpatient treatment in May 2000, the Veteran complained that he was "suffering with substantial fatigue and apathy."  He wondered whether his testosterone level was deficient.  The assessment was fatigue and lassisitude "most likely related to depression."

On VA examination in May 2001, the Veteran's complaints included fatigue.  A history of hypertension and a heart murmur was noted.  He reported that an EKG taken 6 months after his service separation had been normal.  He also reported that his fatigue had been present for 4-5 years and was getting worse.  He reported that "he is unable to basically do anything other than lay in bed all day.  On days like today when he must get out of bed, he has to take some form of nutritional supplement from a health food store to give him the energy to carry out the needed task."  Physical examination showed blood pressure of 151/106 and 156/108 on recheck.  A chest x-ray showed his heart was within normal limits.  There was some elevation of the right hemidiaphragm which could be congenital although underlying liver pathology could not be ruled out by the radiologist.  The radiologist's impression was an essentially normal chest.  The VA examiner's assessment included hypertension.  The Veteran was advised to avoid using nutritional supplements "as these may have been the cause of his significantly elevated blood pressure today."

On VA outpatient treatment in June 2001, the Veteran's complaints included chronic fatigue which had lasted for years.  The assessment included chronic fatigue.

In October 2001, no relevant complaints were noted.  Physical examination showed a regular heart rate and rhythm.  The impressions included tachycardia/hypertension.

In December 2001, no relevant complaints were noted.  Physical examination showed blood pressure of 140/86 and a regular heart rate and rhythm.  The impressions included hypertension.

In June 2002, the Veteran reported that his home blood pressures were in the 120/80 range.  He was on fosinopril, 1/2 tablet by mouth once a day, for blood pressure.  Physical examination showed blood pressure of 134/81 and a regular heart rate and rhythm without murmurs, gallops, or rubs.  The impressions included hypertension.

The Board finds that the competent evidence does not support the Veteran's assertions regarding in-service incurrence of either a disability manifested by fatigue and nausea or a cardiovascular disability, to include hypertension.  Current examination findings are necessary to assess his level of disability manifested by fatigue and nausea and his cardiovascular disability, to include hypertension, and to determine whether either of these claimed disabilities are related to active service.  Neither the Veteran nor his service representative has presented good cause for the Veteran's failure to report for VA examinations in December 2010 scheduled in order to obtain this information.  Based on the competent evidence of record, there is no indication that any current disability manifested by fatigue and nausea or hypertension is related to active service or any incident of service.  Although the Veteran has complained of and been treated for fatigue and nausea since May 2000, or 9 years after his service separation, the competent evidence indicates that these complaints most likely are related to depression.  The evidence also shows that, although the Veteran has complained of and been diagnosed as having hypertension since approximately 2001, or 10 years after his service separation, it is not related to active service.  The Board again finds it especially significant that, on periodic physical examination in February 1992, within 1 year of his separation from active service in May 1991, the Veteran denied all relevant in-service medical history.  A February 1992 EKG also was normal.  The Board also finds it especially significant that, although the Veteran has been seen repeatedly for complaints of fatigue, nausea, and hypertension since 2000 or 2001, respectively, he has not reported - and the VA and private clinicians who have treated him have not indicated - any relevant in-service history.  The Board observes in this regard that the presence of mere symptoms (such as fatigue and nausea) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   Evidence which could have been obtained from VA examinations could not be obtained in this case because of the Veteran's failure to report in December 2010.  The Veteran finally has not identified or submitted any competent evidence, to include a medical nexus, which shows that his fatigue and nausea or hypertension is related to active service.  In summary, the Board finds that service connection for a disability manifested by fatigue and nausea or for a cardiovascular disability, to include hypertension, each including as due to an undiagnosed illness, is not warranted.

The Veteran finally is not entitled to service connection for a cardiovascular disability, to include hypertension, on a presumptive service connection basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Although it is unfortunate that the Veteran's service treatment records are missing and may have been lost, the Board finds it especially significant that he did not report any relevant in-service medical history of hypertension (or any other cardiovascular disability) when he was seen on periodic physical examination in February 1992, or within the first post-service year.  The Board also finds it especially significant that the Veteran did not report any relevant in-service medical history of hypertension (or any other cardiovascular disability) when began seeking treatment for hypertension in 2001, approximately 10 years after his service separation.  This evidence persuasively suggests that the Veteran did not experience hypertension during active service.  In summary, the Board finds that the competent evidence of record does not show that the Veteran was diagnosed as having or complained of experiencing a cardiovascular disability, to include hypertension, during active service or within the first post-service year (i.e., by May 1992) such that service connection is warranted on a presumptive service connection basis as a chronic disease.  Id.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of migraines, a disability manifested by fatigue and nausea, and a cardiovascular disability, to include hypertension, have been continuous since service.  He asserts that he continued to experience symptoms relating to these disabilities after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave on periodic physical examination conducted in February 1992, within the first post-service year, he denied any history or complaints of symptoms of migraines, fatigue or nausea, or a cardiovascular disability, to include hypertension.  Specifically, the February 1992 examination report reflects that the Veteran was examined and his head, neck, and heart were normal clinically.  A February 1992 EKG also was normal.  The Veteran's in-service history of symptoms at the time of periodic physical examination in February 1992, within 1 year of his service separation, is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to any of his claimed disabilities for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1991) and initial reported symptoms related to migraines in December 1999 (a 8-year gap), initial reported symptoms related to fatigue and nausea in May 2000 (a 9-year gap), and initial reported symptoms related to a cardiovascular disability in July 2001 (a 10-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Veteran did not report any relevant in-service history on periodic physical examination in February 1992 conducted within the first year after his service separation.  As noted elsewhere, the Veteran also did not report - and the VA and private clinicians who treated him did not indicate - any relevant in-service history of migraines, fatigue and nausea, or cardiovascular disability, to include hypertension.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Given the foregoing, and especially in light of the Veteran's repeated assertions of service in the southwest Asia theater of operations during the Persian Gulf War when, in fact, he had no such service, the Board finds the Veteran to be not credible.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for migraines, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested by fatigue and nausea, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a cardiovascular disability, to include hypertension, including as due to an undiagnosed illness, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


